Ex. 99.h.2.ii Transfer Agency Services Agreement Amended Exhibit A This Amended Exhibit A, amended and restated as of October 22, 2010, is Exhibit A to that certain Transfer Agency Services Agreement dated as of January 14, 2009 and amended on December 17, 2009 and on April 19, 2010, among Fairholme Funds, Inc., Fairholme Capital Management, L.L.C. (which is a party to the Agreement with respect to Section 9 only) and BNY Mellon Investment Servicing (US) Inc. (f\k\a PNC Global Investment Servicing (U.S.) Inc.). Portfolios The Fairholme Fund The Fairholme Focused Income Fund The Fairholme Allocation Fund BNY MELLON INVESTMENT SERVICING (US) INC. FAIRHOLME FUNDS, INC. By: By: Name: Name: Title: Title: FAIRHOLME CAPITAL MANAGEMENT, L.L.C. (with respect to Section 9 only) By: Name: Title:
